Citation Nr: 1327527	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  11-31 910 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  bipolar disorder. 


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of record shows that the Veteran has an acquired psychiatric disorder that is likely related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon its receipt of a claim for veterans' benefits, VA, under the Veteran's Claims Assistance Act of 2000 (VCAA), must: (1) notify the claimant of the information and evidence not of record necessary to substantiate the claim; and (2) assist the claimant in substantiating the claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  In this case, the Board is granting the Veteran's claim in full.  Therefore, if VA committed any errors regarding its duties to notify or to assist, those errors were harmless and did not prejudice the Veteran.  


II. Merits of the Claim

The Veteran seeks service connection for a bipolar disorder with an obsessive compulsive disorder, an attention deficit disorder, and major depression. The Veteran states that his bipolar disorder was incurred during active service.  Specifically, he states he started to experience symptoms of the bipolar disorder and anxiety after basic training.  The record also includes a statement from his sister who states that when he returned home from the service, his moods had changed drastically and that he was so moody and depressed that she was shocked.  

The Board has re-characterized the issue of entitlement to service connection for a bipolar disorder to include the broader issue of entitlement to service connection for an acquired psychiatric disorder.  At present, the record contains a myriad of psychiatric symptoms and diagnoses to include bipolar disorder, attention deficit hyperactivity disorder (ADHD), and unspecified anxiety and developmental disorders.  Clemons v. Shinseski, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Generally, "[t]o establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Board must consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence, i.e., when the evidence is in a state of "equipoise," regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002 & Supp. 2012). 

The Veteran's service treatment records (STRs) are negative for any diagnoses, treatments, or complaints of any mental health problems.  However, the claims file includes private mental health records evidencing the Veteran's extensive history of psychiatric treatment by several mental health professionals from 1998 to the present.    

In support of his contention that his bipolar disorder is related to his active service, the Veteran submits letters from three of the mental health professionals who have treated him after leaving the service.  All three agree that the Veteran has at least a bipolar disorder. 

The first letter, dated in October 2008, is from a licensed marriage and family therapist who provided psychotherapeutic care to the Veteran for two years between 2006 and 2008.  He states that the Veteran suffers from a severe bipolar disorder, for which has been treated with several mood-stabilizing medications.  The therapist points out that the Veteran has also been treated for attention hyperactivity disorder, obsessive-compulsive disorder, and sleeping difficulties.  The therapist believes that with these disorders, the Veteran also developed over the years many difficulties with anxiety, emotional regulation, and personality dynamics.  The therapist opines that Veteran symptoms of these disorders began during his period of military service and gradually worsened as he got older.  The therapist further states that the high degree of stress that the Veteran seems to have experienced in service deteriorated his condition. 

The second letter, dated in May 2009, is from a psychiatrist who has treated the Veteran since January 2001.  He states the Veteran has a primary diagnosis of Bipolar I disorder and that he also meets the criteria for "Unspecified Anxiety and Developmental Disorders (including ADHD)."  He opined that the Veteran likely experience an onset of mood symptoms during late adolescence, ages 18-21, and that his experience in military basic training may have exacerbated his condition.

The third letter, dated in October 2010, is from a psychiatrist who has treated the Veteran since April 2010.  She states that the Veteran has a primary diagnosis of Bipolar I Disorder, mixed type with his more recent episode being that of depression.  The psychiatrist opines, with a reasonable degree of medical certainty, that the initial onset of the Veteran's bipolar disorder likely occurred during his enlistment and remained problematic and disabling from that period forward.  The psychiatrist bases her opinion on the natural history of bipolar disorder, which, she states, usually presents in early to late adolescence.  She believes that, in the Veteran's case, it is highly likely that the stress of his military experience, specifically his basic training, served to trigger his first episodes of the disorder. 

These letters reveal that the examiners who provided the opinions linking the Veteran's bipolar disorder to his active service considered all of the pertinent evidence of record, to include the Veteran's service treatment records and mental health history.  38 C.F.R. § 3.159(c) (4).  Further, the examiners supported their opinions with an analysis.  The Board, therefore, finds that these opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Board finds these opinions to be the most probative evidence as to whether the Veteran's bipolar disorder is related to his active service. 

In April 2010, VA referred the Veteran for a psychological evaluation to assess his psychological conditions related to the bipolar disorder.  The VA examiners diagnosed a bipolar disorder and an anxiety disorder.  Unlike the Veteran's private therapists, however, the VA examiners did not provide an opinion as to whether the disorders were related to service. 

Weighing the evidence of record, the Board concludes that the evidence supporting a grant of service connection for an acquired psychiatric disorder is at least in equipoise.  In this regard, there is sufficient evidence of a current diagnosis of at least a bipolar disorder, active service experiences that triggered psychiatric symptoms, and evidence linking the diagnosis to the Veteran's active service.  

Under such circumstances, the Board finds that any reasonable doubt should be resolved in the Veteran's favor and that entitlement to service connection for an acquired psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


